                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

__________________________________
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
       v.                                     )       Criminal Action No. 18-246 (RMC)
                                              )
LORENZO BELTON,                               )
                                              )
            Defendant.                        )
_________________________________             )

                                  MEMORANDUM OPINION

               During a routine traffic stop, a veteran police officer observed the end of a

knotted plastic bag sticking out of the groin area of the driver’s pants. The officer immediately

believed that the plastic bag contained drugs. The question is whether the totality of

circumstances provided probable cause to arrest the driver and conduct a search incident to

arrest. The government argues yes; the defense vehemently disagrees. Defendant moves to

suppress both the drugs and money found on the driver and the handgun and ammunition

recovered from the center console in a search of the vehicle.

                                            I. FACTS

               On July 4, 2018, shortly after 7:00 pm, Lorenzo Belton was driving a Toyota

Avalon when he was observed by Officers Joseph, Ledesma, Murrell, and Green of the District

of Columbia Metropolitan Police Department (MPD) to accelerate suddenly on Parkwood Road

N.W., D.C. Tr. 69. 1 The officers’ attention was drawn by the sudden burst of speed, but they

also noted very dark-tinted windows on the Avalon and followed it in a marked police car. Id.

1
  Officer Joseph testified both that when he first saw the Avalon, “it was driving at a high rate of
speed,” Tr. 18, and that “it was stationary, then it drove away.” Tr. 19. The difference is
immaterial; its speed caught the officers’ attention and contributed to their decision to initiate a
traffic stop.

                                                  1
After a few blocks, the officers pulled over the Avalon without incident. Tr. 25-26. Officers

Joseph and Ledesma were outfitted with body-worn cameras, which captured audio and video

recordings of the subsequent traffic stop. 2

               Officer Joseph approached the driver’s side window and spoke with the driver, a

man later identified as Lorenzo Belton. MHV-1A at 23:14:04-08. 3 None of the officers knew

Mr. Belton or his passenger, Ivan Taylor. Tr. 77-78. Officer Joseph explained to the occupants

that they had been pulled over because of the vehicle’s window tint and that Mr. Belton was

driving “pretty quick.” MHV-1A at 23:14:14-14:23; see also Tr. 21. Upon request, Mr. Belton

handed his license and registration to Officer Joseph, stating that he did not have proof of

insurance in the vehicle. MHV-1A at 23:14:23-37. Standing outside the driver’s window and

looking down at Mr. Belton, Officer Joseph saw plastic protruding from the waistband of Mr.

Belton’s pants, consistent with “the end of [a] sandwich bag.” Tr. 28. 4 The plastic was “coming

from his waist under his, like I guess his belly button,” Tr. 28, with the “top portion crumpled.



2
  Upon activation of a body-worn camera, the camera retains video, but not audio, for
approximately two minutes before activation. Tr. 24. This prior footage from Officer Joseph’s
body-worn camera shows the police vehicle driving and making a series of turns as it followed
the Avalon. Officer Joseph was seated in the front passenger’s seat. See MHV-1A at 23:12:05-
14:04.
3
 Citations to body-worn camera footage reflect the electronic file name as provided to the Court
and the footage timestamp, which is based on “Zulu” time—four hours ahead of local time in
D.C. Tr. 23-24. The body-worn cameras were clipped to the officers’ vests, at about mid-chest
height. Tr. 37-38.
4
  Counsel for Mr. Belton argues that Officer Joseph could not have seen any plastic protruding
from Mr. Belton’s waistband due to the position of Mr. Belton’s body. This argument builds on
Mr. Belton’s asserted weight, height, and stomach size. Tr. 99-101. The Court credits Officer
Joseph’s testimony that he saw some plastic material, with the appearance of a knotted sandwich
bag, protruding from the center of Mr. Belton’s waist area. The officer’s testimony—and his
actions at the time—are entirely consistent. In addition, Mr. Belton’s physique does not really
support defense counsel’s argument. See Def.’s Suppl. Ex. 11, Front-View Photograph of
Lorenzo Belton [Dkt. 14-10].

                                                 2
Kind of knotted I guess.” 5 Id. Because he could see only a few inches of the plastic bag, the

officer could not see what, if anything, it contained. Tr. 31. 6 It was not protruding from pant

pockets but from the center of Mr. Belton’s waistband. Id. Based on his training, and his patrol

experience in the same neighborhood in prior years, Officer Joseph immediately thought that Mr.

Belton had a plastic bag containing drugs hidden in his groin area. Tr. 31 (“I immediately

thought it was drugs.”).

               After briefly looking at Mr. Belton’s identification, Officer Joseph asked him to

step out of the vehicle, so he could not drive away. MHV-1A at 23:14:37-40; Tr. 33. Opening

the driver’s door, Officer Joseph said, “You’re not in any trouble right now.” Id. Mr. Belton

asked why he needed to get out of the car and Officer Joseph responded, “Because I asked you

to. Could you just step out?” MHV-1A at 23:14:40-44. Mr. Belton did so and Officer Joseph

reached for and held Mr. Belton’s right wrist with his left hand. MHV-2A at 23:14:52. The

officer then asked, “What’s in your pants? I can see you stuffed something in your pants,” as he

immediately placed his right hand on Mr. Belton’s stomach and waistband. MHV-1A/MHV-2A

at 23:14:50-57. Mr. Belton answered, “I didn’t stuff anything.” MHV-1A/MHV-2A at

23:14:54-55. Officer Joseph said, “I can see the bag right here. What is that?” MHV-1A/MHV-

2A at 23:14:55-57. Mr. Belton said, “See what bag?” MHV-1A/MHV-2A at 23:14:55-56.

Officer Joseph responded, “This bag right here. What is that?” MHV-1A/MHV2-A at 23:14:57-

58. During this exchange, Officer Joseph “pushed back” Mr. Belton’s stomach and “grabbed the


5
  The plastic is not visible in any of the body-worn camera footage. See, e.g., MHV-1A at
23:14:48-49; MHV-2A at 23:14:50-52. The Court finds this unremarkable, as Officer Joseph’s
body-worn camera faced forward from the center of his chest, not downward to view inside the
stopped car. Officer Ledesma came from behind Officer Joseph and could not see into the car.
MHV-2A at 23:14:40-52.
6
  After Officer Joseph demonstrated the length of visible plastic, the Court estimated it to be two
to three inches, an estimate neither party contested. See Tr. 30.

                                                 3
plastic,” removing a plastic bag from Mr. Belton’s waistband. Tr. 41. He then said, “Oh, yeah.

Cuff him,” MHV-1A/MHV-2A at 23:15:04-05, and Mr. Belton was placed in handcuffs. Officer

Joseph acknowledged that he began to touch Mr. Belton’s body before Mr. Belton responded to

his first question. Tr. 41.

                The plastic bag removed from Mr. Belton’s person contained three separate bags:

one with seven small zips of a white powder substance that field-tested positive for cocaine; one

with 18 plastic twists of a rock-like substance that field-tested positive for cocaine (suspected

crack); and one that contained 11 zips of a brown powder substance that field-tested positive for

heroin. Gov’t’s Opp’n to Def.’s Mot. to Suppress Tangible Evidence (Gov’t’s Opp’n) [Dkt. 7] at

4 n.5. A subsequent search of the Avalon revealed a 9mm semi-automatic handgun loaded with

25 rounds of ammunition in the center console of the vehicle. 7 Id. at 4 n.6; Tr. 43; Gov’t’s

Suppl. Exs. 4-5. Approximately $947 in currency was also found on Mr. Belton’s person.

Gov’t’s Opp’n at 4 n.6. When Mr. Belton indicated that the items in the Avalon were his, Mr.

Taylor, his passenger, was released. Id.

                At the motions hearing on this matter, Officer Joseph testified that in his decade

of experience drug dealers “usually” keep their “stash” in “[t]heir privates. Some in the front,

some keep it in the back, and under their testicles.” Tr. 31-32. He also testified, based on his

training and experience, that drug dealers “commonly” use “plastic, plastic bags, plastic

sandwich bags,” to hold their drugs. Id. at 32.

                Mr. Belton now moves to suppress the drugs, the gun, the ammunition, and the

money, arguing that his arrest was not supported by probable cause and the evidence resulting

7
  In its initial and supplemental briefs, the government states that the gun was found in the glove
compartment. Gov’t’s Opp’n at 4; Gov’t’s Suppl. at 6. Officer Joseph’s testimony and the
exhibits introduced at the motions hearing, including a photograph of the gun in situ, show that
the gun was found in the center console of the vehicle. See Tr. 43; Gov’t’s Suppl. Exs. 4-5.

                                                  4
from the search incident to that arrest was recovered through an unlawful search. The

government opposes. 8

                Following the hearing on Defendant’s motion, the parties asked for, and received,

time to further brief the issues. 9

                                      II. LEGAL STANDARD

                The Fourth Amendment, made applicable to the States by the Fourteenth

Amendment, Mapp v. Ohio, 367 U.S. 643 (1961), states that “[t]he right of the people to be

secure in their persons, houses, papers, and effects, against unreasonable searches and seizures,

shall not be violated, and no Warrants shall issue, but upon probable cause, supported by Oath or

affirmation, and particularly describing the place to be searched, and the persons or things to be

seized.” U.S. Const. amend. IV. The effect of the Fourth Amendment is that warrantless

searches and seizures are presumed unreasonable and law enforcement officers must usually

obtain a judicial warrant before searching a person or a person’s property for evidence of

criminal wrongdoing. See Riley v. California, 134 S. Ct. 2473, 2482 (2014); see also Maryland

v. Pringle, 540 U.S. 366, 370 (2003) (explaining that probable cause protects “citizens from rash

and unreasonable interferences with privacy and from unfounded charges of crime,” while giving

“fair leeway for enforcing the law in the community’s protection”) (citation omitted); see also

United States v. Wills, 316 F. Supp. 3d 437, 444 (D.D.C. 2018).




8
 See Mot. to Suppress Tangible Evidence and Mem. of P. & A. in Supp. Thereof [Dkt. 6];
Gov’t’s Opp’n to Def.’s Mot. to Suppress Tangible Evidence (Gov’t’s Opp’n) [Dkt. 7].
9
 See Post-Hearing Mem. of P. & A. in Supp. of Def.’s Mot. to Suppress Evidence (Def.’s
Suppl.) [Dkt. 15]; Def.’s Suppl. Exs. [Dkt. 14-1 to 14-14]; Gov’t’s Post-Hearing Supplemental
Br. in Opp’n to Def.’s Mot. to Suppress Tangible Evidence (Gov’t’s Suppl.) [Dkt. 17]; Gov’t’s
Suppl. Exs. [Dkt. 18-1]; Reply to Gov’t’s Opp’n to Def.’s Post-Hearing Mem. of P. & A. in
Supp. of Def.’s Mot. to Suppress Evidence [Dkt. 20].

                                                 5
                However, a warrantless arrest of an individual in a public place for a felony, or a

misdemeanor committed in the officer’s presence, is consistent with the Fourth Amendment if

the arrest is supported by probable cause. United States v. Watson, 423 U.S. 411, 421-24 (1976).

If there is probable cause for an arrest, the arresting officer can conduct a full search of the

arrestee’s person. United States v. Robinson, 414 U.S. 218, 224-25 (1973) (“It is well settled that

a search incident to a lawful arrest is a traditional exception to the warrant requirement of the

Fourth Amendment.”); see also United States v. Short, 570 F.2d 1051, 1054-56 (D.C. Cir. 1978)

(noting that “what the officer carried on was the kind of full search that depends on the

justification of an arrest”).

                Where a warrantless arrest is not supported by probable cause, the evidence

resulting from a search incident to that arrest is subject to suppression. Though the text of the

Fourth Amendment does not explicitly provide for the suppression of evidence, the

“exclusionary rule” has developed to give force to the prohibition on unreasonable searches and

seizures. See Davis v. United States, 564 U.S. 229, 236 (2011). The exclusionary rule bars the

prosecution from introducing evidence obtained through a violation of the Fourth Amendment.

Id. at 231; see also Wong Sun v. United States, 371 U.S. 471, 485 (1963) (“The exclusionary rule

has traditionally barred from trial physical, tangible materials obtained either during or as a

direct result of an unlawful invasion.”). Its purpose is to “compel respect for the constitutional

guaranty” by deterring future Fourth Amendment violations. Davis, 564 U.S at 236-37; see also

Penn. Bd. of Prob. and Parole v. Scott, 524 U.S. 357, 363 (1998) (“The exclusionary rule is . . . a

judicially created means of deterring illegal searches and seizures.”).

                However, a Fourth Amendment violation does not necessitate “reflexive”

application of the exclusionary rule. Davis, 564 U.S. at 237-38; see also Arizona v. Evans, 514



                                                  6
U.S. 1, 10-11 (1995); United States v. Leon, 468 U.S. 897, 906 (1984) (“Whether the

exclusionary sanction is appropriate in a particular case, . . . is ‘an issue separate from the

question whether the Fourth Amendment rights of the party seeking to invoke the rule were

violated by police conduct.’”) (citing Illinois v. Gates, 462 U.S. 213, 223 (1983)). For

application of the exclusionary rule to be appropriate, “the deterrence benefits of suppression

must outweigh its heavy costs.” Davis, 564 U.S. at 237.

                  The Federal Rules of Criminal Procedure provide that a defendant may move to

suppress evidence in the court where the trial will occur. See Fed. R. Crim. P. 41(h). Mr. Belton

properly has done so here before trial, in accord with Rule 12. See Fed. R. Crim. P. 12(b)(3)(C).

                                            III. ANALYSIS

                  A. The Traffic Stop

                  To start at the beginning, Mr. Belton does not dispute the propriety of the traffic

stop for dark window tint and “pretty quick” speed. While no speeding ticket was issued, the

sudden speed of the Avalon in a residential neighborhood legitimately brought the car to the

attention of the officers and its window tint indeed proved to be beyond the legal limit in the

District of Columbia. See D.C. Code § 50-2207.02 (prohibiting front side window tint that

allows less than 70% light transmittance); MHV-2B at 23:22:33-23:08 (body-worn camera

footage showing Officer Ledesma using a tint meter to confirm that the window tint was darker

than the legal limit); see also MHV-1A at 23:23:03-13 (similar footage from Officer Joseph’s

body-worn camera); Tr. 45-47; Gov’t’s Suppl. Ex. 7 (displaying tint meter reading 14% light

transmittance).

                  “For the duration of the traffic stop . . . a police officer effectively seizes

‘everyone in the vehicle,’ the driver and all passengers.” Arizona v. Johnson, 555 U.S. 323, 326

(2009) (quoting Brendlin v. California, 551 U.S. 249, 255 (2007)). That “investigatory stop,”

                                                     7
analogous to a Terry stop, 10 is lawful “pending inquiry into a vehicular violation.” Arizona v.

Johnson, 555 U.S. at 326. Officer Joseph then lawfully asked Mr. Belton to get out of the car

under the “rule of Pennsylvania v. Mimms, 434 U.S. 106 (1977) (per curiam), that a police

officer may as a matter of course order the driver of a lawfully stopped car to exit his

vehicle . . . .” Maryland v. Wilson, 519 U.S. 408, 410 (1997).

                Officer Joseph testified that he participated in the traffic stop of the Avalon due to

the vehicle’s window tint and the “high rate of speed” at which it was traveling on a residential

street. Tr. 21. The Court finds that the traffic stop was objectively reasonable under the

circumstances: from his own sight, the officer reasonably believed that the window tint violated

local law (as indeed it did). See United States v. Hill, 131 F.3d 1056, 1059 (D.C. Cir. 1997) (“It

is well-settled that in evaluating the reasonableness of a particular traffic stop, it is imperative

that the facts be judged against an objective standard: would the facts available to the officer at

the moment of the seizure or the search warrant a man of reasonable caution in the belief that the

action taken was appropriate?”) (internal quotation marks and citations omitted). The sudden

speed of the Avalon contributed nothing to the legitimacy of Officer Joseph’s conduct after the

stop, since it only attracted the officers’ initial attention. Officer Joseph testified that the window

tint did not prompt him to ask Mr. Belton to get out of the car, Tr. 51, but agreed that the mere

10
   Terry v. Ohio, 392 U.S. 1 (1968), allows police officers to detain a person briefly, and to frisk
for weapons, based on reasonable suspicion of criminal activity. “Reasonable suspicion”
requires “specific and articulable facts” that indicate that the person is or is about to be engaged
in criminal activity and requires less than probable cause. Probable cause to search exists “where
the known facts and circumstances are sufficient to warrant a man of reasonable prudence in the
belief that contraband or evidence of a crime will be found.” Ornelas v. United States, 517 U.S.
690, 696 (1996). Probable cause is a higher standard than that required for Terry stops. Id.
(citing United States v. Cortez, 449 U.S. 411, 417-18 (1981)). Should an officer conducting a
Terry stop and accompanying frisk identify by touch an object that s/he immediately recognizes
as a weapon or contraband, s/he may seize it without violating the Fourth Amendment. See
Minnesota v. Dickerson, 508 U.S. 366, 375-76 (1993). However, the officer cannot manipulate
the object if s/he does not immediately know what it is. Id.

                                                   8
14% light transmittance through its windows ensured he could not see through them unless they

were open. Tr. 56. The government argues that tinted windows obscuring views of any

activities inside the vehicle could be useful to drug dealers. Gov’t’s Suppl. at 9.

               B. The Arrest and Search

               “Probable cause exists if a reasonable and prudent police officer would conclude

from the totality of the circumstances that a crime has been or is being committed.” United

States v. Holder, 990 F.2d 1327, 1328 (D.C. Cir. 1993). 11 In analyzing the totality of the

circumstances, probable cause is properly viewed through the common-sense lens and

experience of law enforcement officers in the field. United States v. Laws, 808 F.2d 92, 103-04

(D.C. Cir. 1986) (“In assessing probable cause, as the Supreme Court has declared, the evidence

. . . collected must be seen and weighed not in terms of analysis by scholars, but as understood

by those versed in the field of law enforcement.”) (internal quotation marks and citations

omitted); United States v. Lucas, 778 F.2d 885, 887 (D.C. Cir. 1985) (“The circumstances must

be viewed from the perspective of a reasonable, cautious police officer in light of the officer’s

experience and training.”). Further, “a police officer may draw inferences based on his own

experience in deciding whether probable cause exists,” Ornelas, 517 U.S. at 700, including

inferences “that might well elude an untrained person.” United States v. Cortez, 449 U.S. 411,

418 (1981).



11
  In its initial opposition to Defendant’s motion to suppress, the government referenced the plain
view exception to the requirement of a warrant and suggested that the exception justified the
seizure of the bag in Mr. Belton’s waistband. See, e.g., Texas v. Brown, 460 U.S. 730, 743
(1983). That argument was not advanced in the government’s post-hearing brief, which relied on
the totality of the circumstances as providing probable cause for an arrest and/or search. Failing
full briefing and argument, the Court will not decide whether the plastic bag in the indiscreet and
suspicious location of Mr. Belton’s groin was “distinctive” enough to “speak volumes as to its
contents—particularly to the trained eye of the officer” to permit warrantless seizure. Id. at 743.

                                                 9
               It is not necessary to eliminate every innocent explanation for a given set of facts

for probable cause to exist. Illinois v. Gates, 462 U.S. at 235 n.13 (noting “innocent behavior

frequently will provide the basis for a showing of probable cause; to require otherwise would be

to sub silentio impose a drastically more rigorous definition of probable cause . . . .”); see also

Sennett v. United States, 667 F.3d 531, 536 (4th Cir. 2012) (“The test is not whether the conduct

under question is consistent with innocent behavior; law enforcement officers do not have to rule

out the possibility of innocent behavior.”) (citation omitted).

               Thus, the critical question is whether, in light of his ten years of experience as an

MPD officer: 1) the lawful and direct observation by Officer Joseph of two to three inches of the

end (crumpled or knotted) of a plastic sandwich bag, 2) in the groin area (mid-center of the

waistband) of Mr. Belton, 3) while in a vehicle lawfully stopped for heavily tinted windows, and

4) in an area where Officer Joseph had previously patrolled and known as an area high in crime

and drug trafficking, provided probable cause for him to arrest Mr. Belton as he exited his

vehicle.

               Officer Joseph testified that he had worked in MPD’s Fourth District, including

the area of 14th and Parkwood Streets, N.W., D.C. until 2013. Tr. 9-13. At that time, he knew it

as a “hot block” with “a lot of drug activity.” Tr. 12. Thereafter, he transferred to the Gun

Recovery Unit. The Court finds his testimony fully credible although dated, since he has not

been assigned to the area since 2013. 12 Nonetheless, the Court finds that Officer Joseph’s

reliance on his own experiences reasonably contributed to his actions in arresting Mr. Belton in




12
  Supportive contemporaneous information Officer Joseph acquired from fellow officers after
Mr. Belton’s arrest is irrelevant to the question of probable cause at the time of the arrest. See
Tr. 14.

                                                 10
the absence of evidence, beyond lawyer arguments, that the area had materially improved with

respect to the prevalence of drugs and drug sales.

               Defendant argues that plastic material—even when protruding from the center of

a waistband—is consistent with many other objects, including colostomy bags, adult diapers,

food wrappers, or pouches worn under clothing to conceal valuables. See Def.’s Suppl. at 12;

see also Commonwealth v. Alvarado, 651 N.E.2d 824, 830 (Mass. 1995) (stating that “the limited

view of a glassine bag, the contents of which were not discernible, and [defendant’s] furtive

gesture in concealing it in his pants, were insufficient” to provide probable cause for arrest). The

Court is not persuaded that potential innocent explanations for the bag in Mr. Belton’s groin area

outweigh the reasonableness of the officer’s reliance on his experience and training to identify it

as contraband from its appearance and very personal hiding spot. See United States v. Gagnon,

373 F.3d 230, 236 (2d Cir. 2004) (“[T]he fact that an innocent explanation may be consistent

with the facts as alleged . . . does not negate probable cause.”) (citation omitted); United States v.

Funches, 327 F.3d 582, 587 (7th Cir. 2003) (finding “the mere existence of innocent

explanations does not necessarily negate probable cause”).

               The government proffers a series of “plain touch” cases in which the D.C. Circuit

has found that officers had probable cause to seize contraband when its nature was immediately

apparent upon a frisk. See United States v. Blake, 55 F.3d 684 (D.C. Cir. 1995) (unpublished) 13;

United States v. Ashley, 37 F.3d 678 (D.C. Cir. 1994); United States v. Rodney, 956 F.2d 295

(D.C. Cir. 1992). The Court does not consider these precedents, as Officer Joseph did not frisk




13
   The Court notes that this unpublished decision contains a Federal Reporter citation because it
is included in a “Table of Decisions Without Reported Opinions” appearing in the Federal
Reporter.

                                                 11
Mr. Belton for weapons but placed his hand on Mr. Belton’s waist area when he got out of the

car and then removed the sandwich bag.

               In the Court’s analysis, this case rises or falls on whether there was probable

cause to arrest Mr. Belton when he got out of the Avalon. The Court finds that the totality of the

circumstances supported probable cause for the arrest of Mr. Belton at that moment and,

therefore, Officer Joseph’s removal of the plastic bag in his waistband. It is well settled that law

enforcement may search an arrestee’s person incident to a lawful arrest. See Agnello v. United

States, 269 U.S. 20, 30 (1925) (“The right without a search warrant contemporaneously to search

persons lawfully arrested while committing crime and to search the place where the arrest is

made in order to find and seize things connected with the crime as its fruits or as the means by

which it was committed, as well as weapons and other things to effect an escape from custody is

not to be doubted.”); see also Robinson, 414 U.S. at 225-26 (“[I]n the case of a lawful custodial

arrest a full search of the person is not only an exception to the warrant requirement of the Fourth

Amendment, but is also a ‘reasonable’ search under that Amendment.”).

               The fact that the search momentarily preceded the formal arrest does not change

the result. See Rawlings v. Kentucky, 448 U.S. 98, 111 (1980) (“Where the formal arrest

followed quickly on the heels of the challenged search of petitioner’s person, we do not believe it

particularly important that the search preceded the arrest rather than vice versa.”); United States

v. Powell, 483 F.3d 836, 839-41 (D.C. Cir. 2007); United States v. Riley, 351 F.3d 1265, 1269

(D.C. Cir. 2003) (finding that where the police had probable cause to arrest defendant, “[i]t is of

no import that the search came before the actual arrest”). Officer Joseph had probable cause,

based on the totality of the circumstances, to arrest Mr. Belton after he observed the plastic

protruding from his groin, in a car with heavily-tinted windows, and in an area previously known



                                                 12
to the officer for drug activity. Therefore, Officer Joseph’s removal of the plastic bag from Mr.

Belton’s waistband constituted a search incident to a lawful arrest supported by probable cause.

               Mr. Belton was the driver of the Avalon, which entitled the police officers to

search the passenger compartment of that vehicle incident to his lawful arrest. See New York v.

Belton, 453 U.S. 454, 460 (1981) (“[W]hen a policeman has made a lawful custodial arrest of the

occupant of an automobile, he may, as a contemporaneous incident of that arrest, search the

passenger compartment of that automobile.”).

                                      IV. CONCLUSION

               Because the Court finds that there was probable cause to arrest Mr. Belton under

the totality of the circumstances, the contraband (drugs, gun, ammunition, and money) will not

be suppressed. The search incident to lawful arrest doctrine extends to the passenger

compartment of the vehicle Mr. Belton was driving, in which the gun and ammunition were

found. The drugs, money, gun, and ammunition will be admissible at trial. The Motion to

Suppress Tangible Evidence, Dkt. 6, will be denied.

               A memorializing Order accompanies this Memorandum Opinion.




Date: February 15, 2019
                                                            ROSEMARY M. COLLYER
                                                            United States District Judge




                                                13
